RUARK, Presiding Judge.
I concur. The trial judge was in a better position to assess the situation than we are. But I do not wish to be bound by concurrence in the statements from which it is to be taken that the mother, in her hasty remarriage, was necessarily guilty of immoral conduct therein or beforehand, either personally or legally. The parties had been separated for a year and a half. There could be circumstances, such as, for instance, where a mother, driven to desperation over fear of losing her child because she had no home to offer it, would contract *462a hasty marriage with an old acquaintance. No witness testified to, and no evidence necessarily points to, the immorality or misconduct of the mother. I think we should not assume it.